Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 28, 2016

The Court of Appeals hereby passes the following order:

A17A0332. TALIB HUSSAIN v. MIAN A. AFZAL.

      Talib Hussain has filed a notice of appeal of the trial court’s order of
continuance, entered on April 4, 2016, and the trial court’s denial of his motion for
modification and reconsideration, entered on July 12, 2016. Hussain filed his notice
of appeal on August 16, 2016. We lack jurisdiction.
       Pretermitting whether the denial of Hussain’s motion for modification and
reconsideration is a directly appealable final judgment under OCGA § 5-6-34 (a),
Hussain’s appeal is untimely. A notice of appeal must be filed within 30 days after
entry of the appealable decision or judgment complained of. OCGA § 5-6-38 (a). The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. See Rowland v. State, 264 Ga. 872 (1) (452 SE2d 756)
(1995). Hussain did not file his notice of appeal until 35 days after entry of the denial
of his motion for modification and reconsideration. Accordingly, Hussain’s appeal
is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              10/28/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.